UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

KENNETH DENNY,                                    DECISION AND ORDER

                                                  Civil Case
                   Movant,                        No. 6:18-cv-00592-MAT

           -vs-                                   Criminal Case
                                                  No. 6:16-cr-00167-FPG

 UNITED STATES OF AMERICA,

                   Respondent.


I.    Introduction

      Proceeding pro se, Kenneth Denny (“Denny” or “Movant”) has

filed a Motion to Vacate the Sentence (Docket No. 22) pursuant to

28 U.S.C. § 2255 (“§ 2255”), alleging that he is being detained in

the custody of respondent, the United States of America (“the

Government”), pursuant to an unconstitutionally imposed sentence.

For the reasons discussed below, Denny’s motion is denied.

II.   Factual Background and Procedural History

      On June 1, 2017, Denny appeared before Hon. Frank P. Geraci,

Jr., United States District Judge, and pleaded guilty to Count 1 of

the   Indictment    charging     him   with   a   violation   of   18   U.S.C.

§§ 2113(a) and 2113(d) (bank robbery by use of a dangerous weapon).

The maximum possible sentence for this offense is a term of

imprisonment of 25 years, a fine of $250,000, a mandatory $100

special assessment, and a term of supervised release of 5 years.

      In the Plea Agreement (Docket No. 18), the parties agreed that

pursuant to Fed. R. Crim. P. 11(c)(l)(C), the Court would impose a

51-month term of imprisonment as part of the appropriate sentence

in this case. Plea Agreement, ¶ 12. The parties further agreed that
if the Court rejected that agreement, after review the presentence

investigation      report,   they   would    be   relieved   of     their   other

obligations under this agreement and Denny would be afforded the

opportunity to withdraw his guilty plea. Id.

      Additionally, Denny waived his right to appeal or collaterally

attack or challenge his sentence. See id., ¶¶ 22-25. Denny moreover

agreed not to collaterally attack or challenge his sentence “in the

event that in the future [he] becomes aware of previously unknown

facts or a change in the law which [he] believes would justify a

decrease in the defendant’s sentence.” Id., ¶ 23. On June 1, 2018,

Denny was sentenced, in accordance with the agreed-upon sentencing

range in the plea agreement to 51 months in prison. See Minute

Entry (Docket No. 19); Plea Agreement (Docket No. 18), ¶ 12.

      On May 18, 2018, Denny filed the instant pro se § 2255 motion,

which was transferred to the undersigned on December 6, 2018. Denny

requests that this Court modify the originally imposed sentence by

reducing it to 46 months’ imprisonment, in light of the fact that

a prior conviction was expunged from his record on April 5, 2018.

Denny claims that as a result of the expungement, his criminal

history category should be lower, and thereby his resulting range

under the United States Sentencing Guidelines should be lower.

      The Government opposes the § 2255 motion, arguing that it is

barred due to Denny’s knowing, intelligent, and voluntary waiver of

his   collateral    attack   rights.   The    Government     also    challenges

Denny’s proof that the expungement occurred, noting that he only



                                     -2-
submitted a handwritten document stating that the conviction was

expunged.

      The Court found that the transcript of the plea   proceeding

was necessary to resolve the § 2255 motion and requested that the

Government produce it. The Government timely filed a copy of the

transcript on April 17, 2019.

      For the reasons discussed below, the § 2255 motion is denied.

III. Standard Under § 2255

      “A prisoner in custody under sentence of a court established

by Act of Congress claiming the right to be

released upon the ground that the sentence was imposed in

violation of the Constitution or laws of the United States, or that

the court was without jurisdiction to impose such sentence, or that

the sentence was in excess

of the maximum authorized by law, or is otherwise subject

to collateral attack, may move the court which imposed the sentence

to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a).

A court may dismiss a § 2255 motion without a hearing if the motion

and the record “conclusively show[,]” id., that the movant is not

entitled to relief. E.g., Chang v. United States, 250 F.3d 79, 85-

86 (2d Cir. 2001).

IV.   Discussion

      It is “now well established that a knowing and voluntary

waiver of the right to appeal is generally enforceable.” United

States v. Hernandez, 242 F.3d 110, 113 (2d Cir. 2001) (per curiam)

(citing United States v. Garcia, 166 F.3d 519, 521 (2d Cir. 1999)

                                -3-
(per curiam); United States v. Yemitan, 70 F.3d 746, 747 (2d Cir.

1995)).   However,   the   Second   Circuit   has   recognized   that

“specifically in the context of claimed waivers of appellate rights

. . . plea agreements are to be applied ‘narrowly’ and construed

‘strictly against the Government.’” United States v. Tang, 214 F.3d

365, 368 (2d Cir. 2000) (quoting United States v. Ready, 82 F.3d

551, 556, 559 (2d Cir. 1996)); accord Hernandez, 242 F.3d at 113.

     Section VII (“APPEAL RIGHTS”) of the Plea Agreement between

Denny and the Government provides in relevant part as follows:

     22. The defendant understands that Title 18, United
     States Code, Section 3742 affords a defendant a limited
     right to appeal the sentence imposed. The defendant,
     however, knowingly waives the right to appeal and
     collaterally attack any component of a sentence imposed
     by the Court which falls within or is less than the
     sentencing range for imprisonment, a fine and supervised
     release set forth in Section III, ¶ 11, above,
     notwithstanding the manner in which the Court determines
     the sentence. . . .

     23. The defendant understands that by agreeing to not
     collaterally attack the sentence, the defendant is
     waiving the right to challenge the sentence in the event
     that in the future the defendant becomes aware of
     previously unknown facts or a change in the law which the
     defendant believes would justify a decrease in the
     defendant’s sentence.

Plea Agreement (Docket No. 18), ¶¶ 22-23. Here, the sentence

actually imposed by Judge Geraci was 51 months’ imprisonment, which

was the exact length of sentence to which Denny and the Government

agreed in the Plea Agreement. Id., ¶¶ 11-12.

     Where a defendant knowingly and voluntarily waives his appeal

and § 2255 rights in a plea agreement and obtains the benefits of

the plea agreement, the district court should enforce the § 2255


                                -4-
waiver provision and dismiss the petition. Garcia-Santos v. United

States, 273 F.3d 506, 508 (2d Cir. 2001) (per curiam). The Second

Circuit has “suggested [that a claim of ineffective assistance of

counsel in entering the plea agreement] . . . might cast doubt on

the validity of [a defendant’s] waiver.” United States v. Djelevic,

161 F.3d 104, 107 (2d Cir. 1998) (per curiam) (citing United States

v.   Ready,   82   F.3d   551,    555   (2d    Cir.    1996)   (in    turn   citing

United States v. Henderson, 72 F.3d 463, 465 (5th Cir. 1995), for

proposition that a defendant cannot validly waive right to appeal

where defendant claims that plea agreement was entered into with

ineffective assistance of counsel)).

      Denny does not argue that his appellate and collateral rights

waiver was    involuntary;       nor    does   he assert       that   he   received

ineffective    assistance    of    counsel     in     entering   into      the   Plea

Agreement. To the contrary, the transcript of the plea proceeding

demonstrates that Denny knowingly and voluntarily waived his right

to appeal and collaterally attack his sentence. Denny confirmed

that he understood he was “waiving or giving up [his] right to

appeal the sentence imposed in this case if, in fact, the Court

does impose a sentence in accordance with this agreement, that

[he’s] giving up [his] right to appeal that sentence.” Transcript

of Plea Agreement (“Tr.”) (Docket No. 28) at 12:22 - 13:1. Denny

affirmatively stated that he understood that, and when asked if

there was “anything about this agreement that [he] [did] not

understand,” he replied, “No, there’s not. . . .” Id. at 13:4-6.

Denny also stated that there was nothing that he wanted to ask his

                                        -5-
attorney at that time. Id. at 13:7-9. Earlier in the colloquy,

Judge Geraci questioned Denny as to whether he had a chance to

review the Plea Agreement with his attorney and whether he was

satisfied with her representation. Denny replied affirmatively to

both questions. Id. at 4:6-11. As the Government points out, Denny

would be hard-pressed to find fault with defense counsel’s advice,

given the substantial benefit he received as a result of accepting

the Plea Agreement, which was entered pursuant to Fed. R. Crim. P.

11(c)(1)(C) and represented an agreement among the parties and the

Court as to the length of Denny’s sentence. Thus, Denny was

afforded the virtually certainty of receiving the agreed-upon

sentence    of    51   months,   which    was   at   the   lowest   end   of   the

recommended Guidelines range. See Tr. at 11:2-12.

     The Second Circuit has made clear that “[i]n no circumstance,

. . . may a defendant, who has secured the benefits of a plea

agreement and knowingly and voluntarily waived the right to appeal

a certain sentence, then appeal the merits of a sentence conforming

to the agreement.” United States v. Salcido-Contreras, 990 F.2d 51,

53 (2d Cir. 1993). Here, Denny has not established that his

appellate and collateral rights waiver was anything but knowing and

voluntary. There is no suggestion on the record that defense

counsel     was ineffective or that Denny was unsatisfied with her

representation. And, Denny’s sentence clearly conforms to the Plea

Agreement’s terms. Therefore, the collateral attack waiver will be

enforced.        Denny’s § 2255 Motion accordingly is dismissed as

procedurally barred. The Court finds that no evidentiary hearing is

                                         -6-
required because “the motion and the files and records of the case

conclusively show that the petitioner is entitled to no relief.”

28 U.S.C. § 2255.

V. Conclusion

     For the reasons discussed above, the § 2255 Motion is denied.

Because Denny has not made a substantial showing of the denial of

a constitutional right, no certificate of appealability shall

issue. See 28 U.S.C. § 2253(c)(2). The Clerk of Court is directed

to close civil case No. 1:18-cv-00592-MAT.

     SO ORDERED.

                                  S/Michael A. Telesca

                                      HON. MICHAEL A. TELESCA
                                   United States District Judge

Dated:    May 6, 2019
          Rochester, New York.




                                 -7-
